DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Terminal Disclaimer
The terminal disclaimer filed on January 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,118,167 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-9, 22-28, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khare (US 2013/0060072) in view of Abichandani et al (US 5,705,726).  
claim 1, Khare teaches methods of treating bound zeolite (pars. 18-19), specifically L-zeolite (pars. 16-17), with a wash solution.  The wash solution may comprise any fluid compatible with the support such as water.  Further, the wash solution may contain an alkali metal salt (par. 28), noting that cesium is an alkali metal.  
It is to be noted that although Khare teaches that the wash solution may be any solution that when contacted with the support may reduce the amount of “readily removable” alkali metal present (par. 28), this is considered to be referring, at best, to excess metal not otherwise contained within the zeolite structure.  Khare discloses throughout that an objective of the invention is to remove sodium, specifically, (e.g., abstract and par. 24), without any overt teaching that all alkali metals should be removed in their entirety.  Clearly, if the wash solution intentionally contains an alkali metal salt, as is optionally taught by Khare, the intended goal would not be to remove that particular alkali metal (otherwise it would not have been included in the wash solution to begin with).  
Such a means of incorporating alkali metals into bound catalytic zeolitic materials is known in the art, and therefore considered to be prima facie obvious.  Abichandani, in a similar invention, teaches that the catalyst may comprise an amount of alkali metal effective to achieve the desired activity/selectivity, wherein the alkali metal, such as Cs, may be added by contacting the zeolite component of the catalyst with an aqueous solution containing an alkali metal or an ion of an alkali metal, optionally washing off excess solution using water or another solvent, and then drying the treated catalyst (col. 22, lines 52-64).  This is considered relevant to the teachings of Khare, as they relate to the claimed invention, for at least two reasons.  The first reason is that Abichandani claims 7, 8, 25, and 27 and further regarding claim 1, as Abichandani teaches that the alkali metal is a result effective variable affecting the activity/selectivity of the catalyst, optimal amounts, including those claimed, would have been determined through routine experimentation and tailored to the particular process for which the catalyst is intended for use.  It is also noted that the claimed molar concentration of cesium is somewhat arbitrary, as the number of wash cycles can be varied in order to incorporate more or less metal into the zeolite.  In other words, a solution having a higher concentration of cesium may require less wash cycles than a solution having a lower concentration.  This is considered prima facie obvious, absent a showing of unexpected results.  
After washing, a method of preparing an aromatization catalyst comprises contacting the support with one or more catalytic compounds (par. 32).  Specifically, the catalyst support may be impregnated with one or more Group VIII metals to form a metalized support, specifically including platinum (par. 33).  In an embodiment, at least one halide is added to the catalyst support by contact with a halide-containing compound to form a halided support.  Said halides may be incorporated during the 
Regarding claims 2, 28, and 31, Khare teaches that the catalyst support may comprise L-zeolite, such as K/L-zeolite (par. 17), that may be bound with silica (par. 18).  Khare teaches that the support may comprise platinum, as shown above, and Khare further teaches that the zeolite may be contacted with chlorides and/or fluorides (par. 34).  (It is noted that claim 31 depends from claim 30, which is discussed below.)  
Regarding claim 3, the general alkali metal salt taught by Khare is considered to include potassium and rubidium.  Further, potassium chloride is an alkali metal salt.  Note that Khare explicitly lists the other potassium halides, such as potassium bromide, potassium fluoride, and potassium iodide (par. 28).  Khare teaches that the catalyst may contain from about 5 wt% to about 50 wt% binder (par. 19).  
Regarding claims 4 and 22, Khare teaches that platinum may be present from about 0.1 wt% to about 5 wt% (par. 33), chloride may be present from about 0.1 wt% to about 5 wt%, and fluoride may be present from 0.1 wt% to about 5 wt% (par. 34).  The relative amounts of cesium have been addressed above.  
Regarding claim 5, Khare is not considered to be strictly limited to number of wash cycles, although 1-5 washings is mentioned (par. 28).  Khare teaches that washing temperature my range from about 70°F to about 200°F (par. 28), which is 
Regarding claim 6, although the weight ratio of solution to bound zeolite base is not particularly limited by Khare, Khare does teach a 1:1 ratio (par. 28).  
Further regarding claim 8, Khare teaches that the catalyst support should contain less than 0.35 wt% sodium (abstract).  
The selectivity of claim 9 is considered to be a property of the claimed catalyst.  As Khare teaches a substantially identical process of producing a catalyst, it is expected to exhibit substantially identical properties, including catalytic selectivity toward a particular product.  Further, Khare teaches the use of an aqueous solution containing an alkali metal.  Regarding claims 26 and 30 and further regarding claim 9, the dispersion of the platinum is considered to be a result of the process of preparing the catalyst.  As stated above, Khare, as combined with Abichandani, teaches a substantially identical process of instant claim 1 and as such the catalyst of Khare, as combined with Abichandani, would be expected to exhibit substantially identical chemical and physical properties, including the claimed platinum dispersions.  
Regarding claim 23, Khare teaches the use of bound L-zeolites, as shown above.  
Khare does not expressly teach the particular surface areas or micropore volumes of the final product catalyst.  However, given that Khare, as combined with Abichandani, teaches a substantially identical process utilize substantially identical materials as those claimed, the final product is expected to exhibit substantially identical physical and chemical properties, including those of instant claim 24.  
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.” see MPEP 2112.01.  

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.  At (2), Applicant argues that Khare teaches away from both independent claim 1 as well as Abichandani.  At least all of Applicant’s points have already been expressly addressed in the previous Office action, as well as above (see the entire rejection devoted toward instant claim 1).  As such, Applicant’s remarks have failed to take into consideration the actual prior art rejection, of record.  
At (3), Applicant points to the teachings of Abichandani in attempt to argue that Abichandani teaches away from both Khare and the instantly claimed invention.  The Office respectfully disagrees.  What Abichandani teaches, which can be found at least in the full paragraph Applicant has provided in the Remarks, is that a small amount of alkali metal or alkaline earth metal ions can be used to fine-tune the activity of the catalyst, or alternatively a large amount of alkali metals or metal ions may be used to produce a low activity catalyst or to convert the catalyst from one type to another.  Note that Abichandani is teaching that the amount of alkali metal has an inverse relation upon the alpha value of the catalyst.  Abichandani teaches that that higher alpha values correspond with a more active cracking catalyst (the type of catalyst of the instantly claimed invention is not limited).  Note that the combination of teachings shows that the washing of the zeolite, according to Khare, is expected to enrich the support with the may decrease the activity toward one type of catalytic reactions does not mean that it would decrease activity toward all types of reactions.  In fact, Abichandani teaches the opposite, in teachings that a large amount of alkali metals or metal ions may be used to convert the catalyst from one type to another.  Furthermore, increasing/decreasing activity are relative terms, neither of which specifically meaning that the performance of the catalyst is suitable or unsuitable.  This is clear from the fact that Abichandani expressly teaches the use of small amounts of the alkali metals or alkali metal ions in order to fine-tune the activity of the catalyst, which is the equivalent of teaching an optimization of the activity, as desired.  Regardless, a catalytic additive need not teach increasing activity in order to motivate one of ordinary skill to utilize such an additive, or that such an inverse relationship is any less of a result effective variable.  To the contrary, if Abichandani were teaching away from the incorporation of alkali metals or metal ions, as alleged by Applicant, Abichandani would not have explicitly taught their including in amounts of at least 0.03 wt%.  Abichandani would not have taught a minimum amount to use, but rather a maximum allowable content.  Again, the combination of references does not rely upon the particular motivation of Abichandani in order to use Cs, as Khare already teaches the use of a Cs-containing wash solution.  
At (4), Applicant argues that the claimed invention exhibits unexpected results over the prior art of record.  The Office respectfully disagrees.  As pointed out both above and in the prior Office action, the concentration of cesium in the aqueous wash .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/Colin W. Slifka/Primary Examiner, Art Unit 1732